UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK ANTWAN DINGLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:10-cr-00209-FL-2)


Submitted:   November 22, 2011            Decided:   December 6, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREENE & WILSON, P.A., New Bern, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, J. Gaston B. Williams,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrick Antwan Dingle pled guilty, without a written

plea   agreement,      to     possessing       a    firearm     after       having    been

convicted of a felony and aiding and abetting his father, Bobby

Batts, in the same crime.               18 U.S.C. §§ 2, 922(g)(1) (2006).

Dingle   challenges      his     sixty-three-month          sentence         on   appeal,

arguing the district court lacked a sufficient evidentiary basis

for his sentencing enhancements.               We affirm.

           This     court      reviews     the       district     court’s         factual

findings regarding a sentencing enhancement for clear error and

the legal interpretations of the Guidelines de novo.                                 United

States v. Carter, 601 F.3d 252, 254 (4th Cir. 2010).                              We will

“find clear error only if, on the entire evidence, we are left

with the definite and firm conviction that a mistake has been

committed.”     United States v. Manigan, 592 F.3d 621, 631 (4th

Cir. 2010) (internal quotation marks and alteration omitted).

Finally,   we   give     “great    deference”         to   the    district        court’s

credibility determinations.             United States v. Layton, 564 F.3d
330, 334 (4th Cir. 2009).

           We     have      carefully    reviewed       the     evidence       presented

during the sentencing hearing and conclude the Government bore

its burden to prove by a preponderance of the evidence the facts

supporting    the   enhancements        for        possession    of     a    firearm    in

connection with another felony offense and the presence of a

                                           2
vulnerable   victim.     See     U.S.   Sentencing    Guidelines     Manual

§§ 2K2.1(b)(6),   3A1.1(b)(1)    (2010).     We    therefore   affirm   the

district   court’s   judgment.     We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    3